Citation Nr: 0210370	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the RO.

In June 2002, the veteran testified at the RO before the 
undersigned Member of the Board.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to corroborate 
the veteran's description of acoustic trauma in service.

3.  The veteran does not have hearing disability that was 
caused or worsened by acoustic trauma in service.



CONCLUSION OF LAW

The veteran's hearing loss is not due to disease or injury 
which was incurred in or aggravated by active service; nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there was a significant change in the law while 
the case was pending at the Veterans Court with the enactment 
of the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The veteran was notified in the 
March 1999 rating decision, the Statement of the Case, and 
Supplemental Statements of the Case of the evidence that was 
necessary for service connection to be granted.  Moreover, 
the veteran was notified of what was needed at a personal 
hearings at the RO and before the undersigned Member of the 
Board.  The Board concludes that the discussions in the 
rating decision, Statement of the Case, Supplemental 
Statements of the Case, and the explanation at his personal 
hearing, informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the Statement and Supplemental 
Statements of the Case provided the veteran with adequate 
notice of what the law requires to award service connection 
for hearing loss.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  Additionally, he 
was provided two VA examinations to help determine the 
current nature and etiology of his disorders.  

The Statement and Supplemental Statements of the Case and 
Board hearing also provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for hearing loss.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for any 
evidence of hearing disability.  His entrance and separation 
examination reports both indicated that his hearing was 15/15 
by whispered voice, bilaterally.  The service medical records 
reveal no complaints or treatment of hearing problems.

The first post-service evidence of hearing disability was in 
a March 1985 letter from John J. Shea, M.D.  Dr. Shea stated 
that the veteran had a moderate high tone, nerve type hearing 
loss in both ears with very poor comprehension.  He stated 
that he had inherited it from his parents and that it was 
made worse by noise in the military.  

The veteran has described an incident which purportedly 
occurred in service.  He stated that, in December 1953, 
during explosives training, explosives were hung up on a 
clothes line.  He alleged that the explosives were supposed 
to burn but that they exploded instead.  He indicated that 
several of his service colleagues were injured and discharged 
from service as a result.  He stated that he was unable to 
hear at all for three or four days but that because he was 
the Acting Platoon Sergeant, he could not go to sick call.  
He alleged that his hearing loss was caused by the explosion 
and that it worsened over the years.  

VA examinations conducted in February 1999 and April 2000 
revealed high frequency sensorineural hearing loss.  Both 
reports also included the veteran's provided history of 
acoustic trauma in service.  The April 2000 report also 
indicated occupational noise from Postal Service canceling 
machines and recreational noise from hunting.  The April 2000 
examiner stated that the claim of service connection was 
"possible."  

In a July 1999 letter from Boyd A. McCracken, M.D., he stated 
that the veteran's hearing problem originated in December 
1953 when he was exposed to an explosion while in the 
military.  

Reports dated in March 1997 include a history of "being 
close to explosion in military," as well as weapons firing 
for the past 45 years.  The diagnosis was sensorineural 
hearing loss.  

It is clear that the veteran currently suffers from bilateral 
sensorineural hearing loss; however, there is no competent 
evidence corroborating the veteran's allegation that he was 
exposed to an explosion in service as he has described it.  
Although the veteran explained why he did not initially seek 
treatment, there is nothing in the service medical records 
indicating that the veteran ever had hearing complaints.  
Indeed, at separation, he did not complain of hearing loss, 
and his hearing was tested as normal by whispered voice.  
Further, there is no competent evidence of hearing loss for 
nearly 30 years after service.  

In the absence of corroborating evidence of acoustic trauma 
in service and no evidence of hearing loss in service or for 
many years thereafter, the Board finds that the preponderance 
of the evidence is against the claim.  



ORDER

Entitlement to service connection for hearing loss is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

